Mr. Chief Justice Shepard
dissenting:
I believe that the decree should be affirmed for the following reasons:
The care and treatment of the indigent insane of the District of Columbia are paid for by the Commissioners from appropriations of public money regularly made for the purpose. Prior to the act of February 23, 1905, no provision had been made for actions to recover the expenditures from the individuals cared for. The object of the original bill which resulted in said act was to amend the procedure relating to proceedings for the de*55termination of lunacy. The title of the act as passed and published is: “An Act to Change the Lunacy Proceedings in the District of Columbia, where the Commissioners of Said Dis: trict Are the Petitioners, and for Other Purposes.” 33 Stat. at L. 740, chap. 738, U. S. Comp. Stat. Supp. 1911, p. 1433.
Undoubtedly, there is a presumption against the retrospective operation of a statute, and it is not to be given unless plainly shown, that such was the intention of the legislature. United States v. American Sugar Ref. Co. 202 U. S. 563—567, 50 L. ed. 1149-1151, 26 Sup. Ct. Rep. 717.
It was contended on the argument that the object of the statute was to amend the proceedings in lunacy, and that it begins with the appropriate word “hereafter,” clearly indicating the purpose to make it operate prospectively. This is true, and such is its effect as applied to the procedure which it was originally intended to change. Before the bill for that purpose became a lavr, the proviso with the clause involved was attached to and became a part of it. It was apparent that it was not added to perform the ordinary function of a proviso, namely, to make an exception from the enacting clause, to restrain generality, and prevent misinterpretation, by making clear that which might be doubtful from the general language used. On the other hand, it is clear that it was inserted, as is now so frequently the practice, to include something not otherwise within the operation of the section in which it is included; to introduce new matter extending rather than limiting or explaining that which has gone before. Interstate Commerce Commission v. Baird, 194 U. S. 25-37, 48 L. ed. 860-866, 24 Sup. Ct. Rep. 563. The proviso expresses one of the “other purposes” of the caption. As indicated in the statutes establishing the hospital for the insane, and providing for its management, it was not the purpose to extend its benefits without charge to those able to pay therefor. If one who has received free care and treatment while indigent shall come into the possession of an ample estate, there is certainly nothing unjust or inequitable in subjecting that estate to liability for the past treatment. Such I think was the plain intent of Congress expressed in the words, “such com*56mittee or trustee shall reimburse, out of the funds of the lunatic, the District of Columbia, for all court costs expended or incurred by it, and for all moneys by it expended or costs incurred in caring for and treating such insane person up to the time of such appointment.” The moment the committee were appointed, it became their duty to provide for the maintenance and treatment of the lunatic, and it appears that they have preferred to let him remain in the hospital as a paying or contract patient. The proviso requiring the reimbursement of the District of Columbia necessarily had no other than a retrospective operation, and there is no limitation of the period which the reimbursement shall cover. It applies to all, and not to a part only, of the moneys expended in caring for and treating the insane person up to the time of the appointment of the committee, at which time the liability of the District of Columbia closed.
2. It is true that many American decisions, resting upon the early case of Deer-Isle v. Eaton, 12 Mass. 328, support the proposition that where the public authorities extend relief to the indigent, there is no implied promise whereon to base an action to recover the same. In other words, the extension of such charity is in the nature of an executed gift. In likening the extension of public charity under the compulsion of law, to the voluntary charity of an individual, therefore, regarding the former as an executed gift also, we think there is a mistaken analogy. Unquestionably, where a private individual acting under no deception makes a voluntary gift to another, whether actuated by charity or any other motive, he cannot afterwards maintain an action upon an implied promise to return or repay, nor could a subsequent statute relate back and confer the right.
But the mere furnishing of supplies to an infant or a lunatic does not necessarily imply a gift; and unless it appears that a gift was really intended, there is an implied promise to pay for the same, on which an action will lie.
While later decisions did not turn upon the point, expressions in the opinion indicate a tendency to mark a distinction between private, voluntary gifts and the charity of the State under com*57pulsion of law. Goodale v. Lawrence, 88 N. Y. 513, 42 Am. Rep. 259; McNairy County v. McCoin, 101 Tenn. 74, 41 L.R.A. 862, 45 S. W. 1070; Michaels v. Central Kentucky Asylum, 118 Ky. 447, 448, 81 S. W. 247; Dandurand v. Kankakee County, 96 Ill. App. 464-467, s. c. 196 Ill. 537, 63 N. E. 1011; Montgomery County v. Nyce, 161 Pa. 82, 83, 28 Atl. 999.
In the execution of the police powers of government, it is made the duty of certain officers to see to it, to the extent of money appropriated for the purpose, that paupers and lunatics are furnished with the necessaries of life, and as regards lunatics, that no harm shall come to the community from their going at large. Eor these purposes the State compels the levy of taxes upon all citizens. The duty of caring for the unfortunates mentioned is an obligation of law, and not a mere gift or charity. If one of these objects of enforced charity come into the possession of property, it is equitable and just that he be compelled to repay the benefits received. In the language of Swartz, P. J., in Montgomery County v. Nyce, supra: “Why should the recipient of the supplies under such circumstances escape payment when in funds % If he is compelled to pay, he simply does that which in good morals he ought to do voluntarily. His payment enables the county to enlarge its liberality in other needy cases. It is said that such repayment is in conflict with the policy of our poor laws and our idea of charity. But it seems to us there is something radically wrong with the theory that a patient may leave an institution with a large estate of his own in his pocket, without any legal obligation resting upon Mm to pay for the food he consumed. * * * Nor does the demand for reimbursement under such circumstances detract from the charity. If the pauper receives the maintenance upon the condition that he shall pay when able, it answers Ms needs just as much as if there were no obligation to pay under any conditions.”
I repeat that the maintenance of institutions for the care of the poor and the insane is not a mere charity, but the performance of an obligation to society, commanded by law for public purposes. It is not voluntary, but compulsory. It is not the *58State that supplies the means, but the citizen who is taxed to supply them. Hence, there appears to be no sound reason why, for the furnishing of such supplies, there should not arise the same obligation as in the case of others supplying such necessaries, but not by way of voluntary gift. If the recipients of such necessaries of life have no means, it would be of no avail to attempt to hold them liable at the time; but the right to do so nevertheless exists. Nor should the right of action be affected by the absence of statutory authority at the time, though possibly the capacity of the authorities of the State to bring such an action might depend on a statute. The present statute relates back, and may be said to be curative of such incapacity. However that may be, it authorizes the bringing of the action now for all necessaries furnished from the beginning, no matter what time has elapsed, and thus prevents the bar of the general statute of limitations. Without, in terms, repealing or amending the statute, its necessary effect is to take the particular action out of the same, to create an exception thereto. No one has a vested right of property or immunity in the bar of the statute of limitations, as a defense to a promise to pay a debt or demand. Campbell v. Holt, 115 U. S. 620—629, 29 L. ed. 483—487, 6 Sup. Ct. Rep. 209.
Convinced that the decree was right, I am constrained to dissent from its reversal.